     Case 2:20-cv-13319-GCS-EAS ECF No. 1, PageID.1 Filed 12/17/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

WILLIAM FORDHAM, III,

         Plaintiff,

v.                                                            CASE NUMBER:
                                                              HON:

CITY OF DETROIT, RAMIZ ATTO,
and PHILIP TILLISON, in their individual
and official capacities,

      Defendants.
_________________________________________________________________/
CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)
SHAWN C. CABOT (P64021)
KRYSTINA R. DOSS (P77365)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650
shawn.cabot@cjtrainor.com
__________________________________________________________________/
      THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT OF THE
          TRANSACTION OR OCCURRENCE ALLEGED IN THE COMPLAINT.

                        COMPLAINT AND JURY DEMAND

         NOW COMES Plaintiff, by and through his attorneys, CHRISTOPHER

TRAINOR & ASSOCIATES, and for his Complaint against the above-named

Defendants, states as follows:

1.       Plaintiff is currently a resident of the City of Detroit, County of Wayne, State

of Michigan.

                                             1
     Case 2:20-cv-13319-GCS-EAS ECF No. 1, PageID.2 Filed 12/17/20 Page 2 of 9




2.       Defendant City of Detroit is a municipal corporation and governmental

subdivision which is organized and existing under the laws of the State of Michigan.

3.       At all relevant times regarding the incident complained of herein, Defendant

Ramiz Atto was a police officer with the City of Detroit Police Department; and at

all times mentioned herein was acting under color of law, in his individual and

official capacity, and within the course and scope of his employment.

4.       At all relevant times regarding the incident complained of herein, Defendant

Phillip Tillison was a police officer with the City of Detroit Police Department; and

at all times mentioned herein was acting under color of law, in his individual and

official capacity, and within the course and scope of his employment.

5.       All events giving rise to this lawsuit occurred in the City of Detroit, County

of Wayne, State of Michigan.

6.       That this lawsuit arises out of Defendants’ violations of Plaintiff’s federal

constitutional rights as secured by the Fourth Amendment and/or Fourteenth

Amendment; and consequently, Plaintiff has a viable claim for damages under 42

U.S.C. §§ 1983 and 1988.

7.       Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal

question] and 28 U.S.C. § 1343 [civil rights].




                                            2
     Case 2:20-cv-13319-GCS-EAS ECF No. 1, PageID.3 Filed 12/17/20 Page 3 of 9




8.       Venue is proper in this District under 28 U.S.C. Sections 1391(b) and 1393(a);

as one or more of the Defendants reside in and/or are incorporated in this District;

and the claims asserted herein arose in this District.

9.       That the amount in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00), not including interest, attorney fees, or costs.

                                        FACTS

10.      Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as though fully set forth herein.

11.      On or about November 6, 2019, Plaintiff called the Detroit Police because

Plaintiff and his mother were having a disagreement.

12.      Defendants Atto and Tillison arrived at the home and Plaintiff let Defendants

in.

13.      After Defendants Atto and Tillison came inside the home, Plaintiff explained

to them about his recent eye operation; and even showed Defendants a wristband he

had been given by his doctor alerting people to his recent surgery where Plaintiff

had a gas bubble in his eye.

14.      During this encounter, Defendants Atto and Tillison threw Plaintiff against

the wall head first; causing Plaintiff’s face and injured eye to forcefully hit the wall.




                                            3
  Case 2:20-cv-13319-GCS-EAS ECF No. 1, PageID.4 Filed 12/17/20 Page 4 of 9




15.    Without being able to see, and not having medications for his eye, Defendants

Atto and Tillison then took Plaintiff to a police squad car and Plaintiff was

transported to the Detroit Detention Center; but was later released.

16.    As a result of Defendants’ unlawful actions, Plaintiff suffered significant

injuries and damages.

                                  COUNT I
                VIOLATION OF THE FOURTH AMENDMENT
                   42 U.S.C. § 1983—EXCESSIVE FORCE

17.    Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as though fully set forth herein.

18.    At all relevant times, Defendants Atto and Tillison were acting under color of

law, within the course and scope of their employment, and in their individual and

official capacities.

19.    Defendants Atto and Tillison violated Plaintiff’s clearly established and

federally protected rights as set forth under the United States Constitution and the

amendments thereto; including but not limited to the constitutional right to be free

from excessive/unreasonable force.

20.    That the actions of Defendants Atto and Tillison were at all times objectively

unreasonable and in violation of Plaintiff’s clearly established rights under the

Fourth Amendment to the United States Constitution; which proximately resulted in

significant injuries and damages to Plaintiff.


                                          4
  Case 2:20-cv-13319-GCS-EAS ECF No. 1, PageID.5 Filed 12/17/20 Page 5 of 9




21.   Defendants Atto and Tillison are not entitled to qualified immunity because

they violated Plaintiff’s clearly established Fourth Amendment right to be free from

excessive/unreasonable force.

22.   As a proximate result of the violations and/or deprivations of Plaintiff’s

constitutional rights by Defendants Atto and Tillison, Plaintiff has a viable claim for

compensatory and punitive damages pursuant to 42 U.S.C. § 1983; together with

costs, interest, and attorney fees as set forth in 42 U.S.C. §§ 1983 and 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                             COUNT II
          CITY OF DETROIT’S CONSTITUTIONAL VIOLATIONS

23.   Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as though fully set forth herein.

24.   Defendant City of Detroit acted recklessly and/or with deliberate indifference

when it practiced and/or permitted customs and/or policies and/or practices that

resulted in constitutional violations to Plaintiff.

25.   That these customs and/or policies and/or practices included, but were not

limited to, the following:



                                            5
  Case 2:20-cv-13319-GCS-EAS ECF No. 1, PageID.6 Filed 12/17/20 Page 6 of 9




      a.     Failing to adequately train and/or supervise its police officers so as to

prevent violations of citizens’ constitutional rights;

      b.     Failing to adequately train and/or supervise police officers regarding

reasonable seizures;

      c.     Failing to adequately train and/or supervise police officers in the

appropriate use of force;

      d.     Failing to supervise, review, and/or discipline police officers whom

Defendant City of Detroit knew or should have known were violating or were prone

to violate citizens’ constitutional rights, thereby permitting and/or encouraging its

police officers to engage in such conduct;

      e.     Failing to adequately train and/or supervise its police officers in the

proper policies and procedures for effectuating an arrest without the use of excessive

force; and

      f.     Failing to control and/or discipline police officers known to harass,

intimidate, and/or abuse citizens.

26.   Defendant City of Detroit’s conduct was so reckless so as to demonstrate a

substantial lack of concern for whether an injury resulted.

27.   Defendant City of Detroit’s deliberately indifferent acts and/or omissions

were the direct and proximate cause of Plaintiff’s injuries and damages.




                                           6
  Case 2:20-cv-13319-GCS-EAS ECF No. 1, PageID.7 Filed 12/17/20 Page 7 of 9




28.     Plaintiff has a viable claim for compensatory and punitive damages pursuant

to 42 U.S.C. § 1983 plus interest, costs, and attorney fees as set forth in 42 U.S.C. §

1988.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in Plaintiff’s favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                                 Respectfully Submitted,

                                 CHRISTOPHER TRAINOR & ASSOCIATES

                                 BY: /s/ Shawn C. Cabot
                                 CHRISTOPHER J. TRAINOR (P42449)
                                 SHAWN C. CABOT (P64021)
                                 KRYSTINA R. DOSS (P77365)
                                 Attorneys for Plaintiff
                                 9750 Highland Road
                                 White Lake, MI 48386
                                 (248) 886-8650
                                 shawn.cabot@cjtrainor.com

Dated: December 16, 2020
SCC/




                                           7
     Case 2:20-cv-13319-GCS-EAS ECF No. 1, PageID.8 Filed 12/17/20 Page 8 of 9




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

WILLIAM FORDHAM, III,

         Plaintiff,

v.                                                      CASE NUMBER:
                                                        HON:

CITY OF DETROIT, RAMIZ ATTO,
and PHILIP TILLISON, in their individual
and official capacities,

      Defendants.
_________________________________________________________________/
CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)
SHAWN C. CABOT (P64021)
KRYSTINA R. DOSS (P77365)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650
shawn.cabot@cjtrainor.com
__________________________________________________________________/




                        DEMAND FOR TRIAL BY JURY




                                         8
 Case 2:20-cv-13319-GCS-EAS ECF No. 1, PageID.9 Filed 12/17/20 Page 9 of 9




      NOW COMES Plaintiff, by and through his attorneys, CHRISTOPHER

TRAINOR & ASSOCIATES, and hereby makes a Demand for a Trial by Jury in the

above-captioned matter.



                            Respectfully Submitted,

                            CHRISTOPHER TRAINOR & ASSOCIATES

                            BY: /s/ Shawn C. Cabot
                            CHRISTOPHER J. TRAINOR (P42449)
                            SHAWN C. CABOT (P64021)
                            KRYSTINA R. DOSS (P77365)
                            Attorneys for Plaintiff
                            9750 Highland Road
                            White Lake, MI 48386
                            (248) 886-8650
                            shawn.cabot@cjtrainor.com

Dated: December 16, 2020
SCC/




                                     9
